



Exhibit 10.3
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE XPO LOGISTICS,
INC. 2016 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of August 9, 2018 (the
“Grant Date”) between XPO LOGISTICS, INC., a Delaware corporation (the
“Company”), and Sarah Glickman.


This Performance-Based Restricted Stock Unit Award Agreement (this “Award
Agreement”) sets forth the terms and conditions of an award of performance-based
restricted stock units with respect to a number of shares of the Company’s
Common Stock, $0.001 par value (“Share”) set forth on Exhibit A (this “Award”),
that is subject to the terms and conditions specified herein (each such
restricted stock unit, an “RSU”) and that are granted to you under the XPO
Logistics, Inc. 2016 Omnibus Incentive Compensation Plan (the “Plan”). This
Award provides you with the opportunity to earn, subject to the terms of this
Award Agreement, Shares or cash, as set forth in Section 3 of this Award
Agreement.


THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.


SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement, including the provisions
of Section 6(e) of the Plan. In the event of any conflict between the terms of
the Plan and the terms of this Award Agreement, the terms of the Plan shall
govern.


SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:


“Cause” means your (i) gross negligence or willful failure to perform your
duties hereunder or willful refusal to follow any lawful directive of the Chief
Executive Officer of the Company or the Board of Directors of the Company; (ii)
abuse of or dependency on alcohol or drugs (illicit or otherwise) that adversely
affects your performance of duties hereunder; (iii) commission of any fraud,
embezzlement, theft or dishonesty, or any deliberate misappropriation of money
or other assets of the Company; (iv) breach of any term of any Employment
Agreement to which you may be party or any agreement governing long-term
incentive compensation or equity compensation to which you may be party or
breach of your fiduciary duties to the Company; (v) failure to provide the
Company with at least 30 days’ advanced written notice of your intention to
resign; (vi) any willful act, or failure to act, in bad faith to the detriment
of the Company; (vii) willful


1

--------------------------------------------------------------------------------





failure to cooperate in good faith with a governmental or internal investigation
of the Company or any of its directors, managers, officers or employees, if the
Company requests your cooperation; (viii) failure to follow the Company’s code
of conduct or ethics policy; and (ix) conviction of, or plea of nolo contendere
to, a felony or any serious crime; provided that, the Company will provide you
with written notice describing the facts and circumstances that the Company
believes constitutes Cause and, in cases where cure is possible, you shall first
be provided a 15-day cure period. If, subsequent to your termination of
employment for any reason other than by the Company for Cause, it is determined
in good faith by the Chief Executive Officer of the Company that your employment
could have been terminated by the Company for Cause, your employment shall, at
the election of the Chief Executive Officer of the Company at any time up to two
years after your termination of employment but in no event more than six months
after the Chief Executive Officer of the Company learns of the facts or events
that could give rise to the termination for Cause, be deemed to have been
terminated for Cause retroactively to the date the events giving rise to Cause
occurred.
“Employment Agreement” means any individual employment agreement between you and
the Company or any of its Subsidiaries.
“End Date” has the meaning given to such term in Section 3(a).
“Performance Goal” means the goal set forth on Exhibit A attached hereto.
“Section 409A” means Section 409A of the Code, and the regulations and other
interpretive guidance promulgated thereunder, as in effect from time to time.
“Settlement Date” means the tenth day following the Vesting Date.
“Vesting Date” means the date, if any, on which the RSUs vest pursuant to
Section 3.
SECTION 3. Vesting and Settlement.


(a)     Vesting Requirements. Except as otherwise provided in this Award
Agreement, you shall vest in the RSUs upon the later to occur of (i) achievement
of the Performance Goal and (ii) the third anniversary of the Grant Date,
subject to your continued employment with the Company through the date of such
later occurrence. All RSUs that have not previously vested (and that do not vest
as of your termination of employment pursuant to Section 3(b)) shall be
immediately forfeited upon the earlier to occur of your termination of
employment with the Company (or, if later, the date that such RSUs cease to be
eligible to vest pursuant to Section 3(b)) and the fifth anniversary of the
Grant Date (such anniversary, the “End Date”).


(b)     Special Terminations of Employment. Notwithstanding anything to the
contrary in this Award Agreement or the Plan to the contrary:


(i)  if your employment terminates prior to the vesting of the RSUs by reason of
your death, all outstanding RSUs shall be deemed earned and shall vest in full
immediately; and


2

--------------------------------------------------------------------------------







(ii)  except as otherwise provided in Section 3(e), if your employment is
terminated by the Company without Cause (and other than due to your disability)
prior to the vesting of the RSUs, and the Performance Goal has previously been
achieved or is achieved during the twelve-month period following such
termination, you shall, on the later of the date of such termination and the
date of such Performance Goal achievement, vest in a number of RSUs equal to the
product of (x) the total number of RSUs and (y) a fraction, the numerator of
which is the number of days from the Grant Date through the date of termination
of your employment (but in no event more than 1096) and the denominator of which
is 1096.


(e)    Change of Control. Upon a Change of Control that occurs prior to the
fifth anniversary of the Grant Date while you remain employed by the Company,
all RSUs shall be deemed earned and shall vest in full immediately. Upon a
Change of Control that occurs prior to the fifth anniversary of the Grant Date
and after your termination of employment by the Company without Cause (and other
than due to your disability), all RSUs that remain outstanding and unvested at
the time of the Change of Control will be forfeited immediately.


(f)     Settlement of RSU Award. On the Settlement Date, the Company shall
deliver to you or your legal representative either (i) one Share or (ii) a cash
payment equal to the Fair Market Value determined as of the Settlement Date of
one Share, in each case, for each RSU that has been deemed earned and vested in
accordance with the terms of this Award Agreement; provided, that the Company
shall have sole discretion to determine whether to settle such RSUs in Shares,
cash or a combination thereof.


SECTION 4. Forfeiture of RSUs. If you (a) breach any restrictive covenant
(which, for the avoidance of doubt, includes any non-compete, non-solicit,
non-disparagement or confidentiality provisions) contained in any arrangements
with the Company (including your Employment Agreement and the confidentiality
covenant contained in Section 10(c) hereof) to which you are subject or (b)
engage in fraud or willful misconduct that contributes materially to any
financial restatement or material loss to the Company or any of its
Subsidiaries, your rights with respect to the RSUs shall immediately terminate,
and you shall be entitled to no further payments or benefits with respect
thereto and, if the RSUs are vested and/or settled, the Company may require you
to forfeit or remit to the Company any amount payable, or the after-tax net
amount paid or received by you, in respect of any RSUs; provided, however, that
(i) the Company shall make such demand that you forfeit or remit any such amount
no later than six months after learning of the conduct described in this Section
4 and (ii) in cases where cure is possible, you shall first be provided a 15-day
cure period to cease, and to cure, such conduct.
SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing Shares are actually issued
and delivered to you or your legal representative in settlement of this Award.


3

--------------------------------------------------------------------------------







SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.


SECTION 7. Withholding, Consents and Legends.


(a) Withholding. The delivery of Shares or cash pursuant to Section 3 of this
Award Agreement is conditioned on satisfaction of any applicable withholding
taxes in accordance with this Section 7(a) and Section 9(d) of the Plan. No
later than the date as of which an amount first becomes includible in your gross
income for Federal, state, local or foreign income tax purposes with respect to
any RSUs, you shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any Federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount. In the event that there is withholding tax liability in
connection with the settlement of the RSUs, if authorized by the Committee in
its sole discretion, you may satisfy, in whole or in part, any withholding tax
liability by having the Company withhold from the number of Shares or cash you
would be entitled to receive upon settlement of the RSUs, an amount in cash or a
number of Shares having a Fair Market Value (which shall either have the meaning
set forth in the Plan or shall have such other meaning as determined by the
Company in accordance with applicable withholding requirements) equal to such
withholding tax liability.


(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consent to
the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).


(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.


SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.


SECTION 9. Committee Discretion. The Compensation Committee of the Board shall
have full and plenary discretion with respect to any actions to be taken or
determinations to be made in connection with this Award Agreement, and its
determinations shall be final, binding and conclusive.




4

--------------------------------------------------------------------------------





SECTION 10. Dispute Resolution.


(a) Jurisdiction and Venue. Notwithstanding any provision in your Employment
Agreement, you and the Company irrevocably submit to the exclusive jurisdiction
of (i) the United States District Court for the Southern District of New York
and (ii) the courts of the State of New York for the purposes of any suit,
action or other proceeding arising out of this Award Agreement or the Plan. You
and the Company agree to commence any such action, suit or proceeding either in
the United States District Court for the Southern District of New York or, in
the courts of the State of New York. You and the Company further agree that
service of any process, summons, notice or document by U.S. registered mail to
the other party’s address set forth below shall be effective service of process
for any action, suit or proceeding in New York with respect to any matters to
which you have submitted to jurisdiction in this Section 10(a). You and the
Company irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Award Agreement or
the Plan in (A) the United States District Court for the Southern District of
New York or (B) the courts of the State of New York, and hereby and thereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.


(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.


(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).


SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three business days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:


If to the Company:
XPO Logistics, Inc.
Five American Lane
Greenwich, CT 06831
Attention: Chief Human Resources Officer





5

--------------------------------------------------------------------------------





If to you:
To your address as most recently supplied to the Company and set forth in the
Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.


SECTION 12. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.


SECTION 13. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.


SECTION 14. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 15(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of Section
7(c) of the Plan).


SECTION 15. Section 409A.


(a) It is intended that the provisions of this Award Agreement comply with
Section 409A, and all provisions of this Award Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.


(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.


(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to


6

--------------------------------------------------------------------------------





time) and (ii) the Company shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period. For purposes of Section 409A, each
payment hereunder will be deemed to be a separate payment as permitted under
Treasury Regulation Section 1.409A-2(b)(2)(iii).


(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.


SECTION 16. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.


SECTION 17. Section 280G. Notwithstanding anything in this Award Agreement to
the contrary and regardless of whether this Award Agreement has otherwise
expired or terminated, unless otherwise provided in your Employment Agreement,
in the event that any payments, distributions, benefits or entitlements of any
type payable to you (“CIC Benefits”) (i) constitute “parachute payments” within
the meaning of Section 280G of the Code, and (ii) but for this paragraph would
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then your CIC Benefits shall be reduced to such lesser amount (the
“Reduced Amount”) that would result in no portion of such benefits being subject
to the Excise Tax; provided that such amounts shall not be so reduced if the
Company determines, based on the advice of Golden Parachute Tax Solutions LLC,
or such other nationally recognized certified public accounting firm as may be
designated by the Company (the “Accounting Firm”), that without such reduction
you would be entitled to receive and retain, on a net after tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount that is greater than the amount, on a net after tax basis,
that you would be entitled to retain upon receipt of the Reduced Amount. Unless
the Company and you otherwise agree in writing, any determination required under
this Section 17 shall be made in writing in good faith by the Accounting Firm.
In the event of a reduction of benefits hereunder, benefits shall be reduced by
first reducing or eliminating the portion of the CIC Benefits that are payable
under this Award Agreement and then by reducing or eliminating the portion of
the CIC Benefits that are payable in cash and then by reducing or eliminating
the non-


7

--------------------------------------------------------------------------------





cash portion of the CIC Benefits, in each case, in reverse order beginning with
payments or benefits which are to be paid the furthest in the future. For
purposes of making the calculations required by this Section 17, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of the Code, and other applicable legal authority. The Company and
you shall furnish to the Accounting Firm such information and documents as the
Accounting Firm may reasonably require in order to make a determination under
this Section 17, and the Company shall bear the cost of all fees the Accounting
Firm charges in connection with any calculations contemplated by this Section
17. In connection with making determinations under this Section 17, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by you before or after the Change of Control,
including any non-competition provisions that may apply to you and the Company
shall cooperate in the valuation of any such services, including any
non-competition provisions.
SECTION 18. Lock-Up. Notwithstanding anything to the contrary in the Plan or any
Award Agreement under the Plan, any Shares issued to you upon settlement of the
RSUs granted under this Award Agreement, shall be subject to a lock-up on sales,
offers, pledges, contracts to sell, grants of any option, right or warrant to
purchase, or other transfers or dispositions, whether directly or indirectly,
from the date hereof until the date that is 90 days after the Vesting Date;
provided, however, if determined by the Board in its sole discretion, the
provisions of this Section 18 shall not apply to Shares withheld, sold or
otherwise transferred to the Company to satisfy the applicable tax withholding
in connection with the settlement of any such RSUs; and, provided, further, that
the limitations set forth in this Section 18 shall automatically expire upon
your death or a Change of Control.


8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.


XPO LOGISTICS, INC.
 
by
 
 
 
/s/ Meghan Henson
 
 
Name: Meghan Henson
 
 
Title: Chief Human Resources
              Officer







   SARAH GLICKMAN
 
 
/s/ Sarah Glickman
 
 





9

--------------------------------------------------------------------------------






Exhibit A


Number of RSUs Granted Hereunder:






23,760 RSUs




Performance Goal:




The Performance Goal shall be achieved if the average closing price of a Share,
as reported on the New York Stock Exchange or such other exchange upon which the
Shares trade, equals or exceeds $200.00 over any twenty-consecutive-trading-day
period ending on or prior to the End Date. The Share price goal set forth in the
preceding sentence shall be subject to adjustment by the Committee in the event
of an event described in Section 4(b) of the Plan.
 







10